DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oyama et al. (2019/0299807).
Regarding independent claim 3, Oyama teaches (Fig. 1) a power supply system comprising: 
a first power circuit (21) including a first electrical storage device (B1); 
a second power circuit (22) including a second electrical storage device (B2) having a higher output-weight density and a lower energy-weight density than the first electrical storage device; ([0083])
a voltage converter (4) that converts a voltage between the first power circuit and the second power circuit; 
a power converter (3r or 3f) that converts power between the first power circuit and a rotary electrical machine (Mr or Mf); and 
a power controller (7) that controls charging and discharging of the first and second electrical storage devices by operating the voltage converter and the power converter (via dotted lines), 
the power controller being configured to: 
after a start of operation, execute a power pass control under which power is transferred between the first electrical storage device and the second electrical storage device (Fig. 4B; when first battery charges second battery; [0114], [0170]), until a first condition regarding power output performance of both or either of the first electrical storage device and the second electrical storage device is satisfied (when SOC of B2 reaches “second usable upper limit”, Fig. 12) , and 
subsequent to the power pass control, execute a second priority control under which the second electrical storage device is discharged in preference to the first electrical storage device, until a second condition regarding power output performance of both or either of the first electrical storage device and the second electrical storage device is satisfied ([0168]; Fig. 4C; when first condition is satisfied, the second storage device is discharged in preference to the first storage device until the SOC of the second storage device falls below a threshold; Fig. 12).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 6, Oyama teaches a requested output acquirer that acquires a requested output in the rotary electrical machine (Mf), 
wherein under the second priority control, the power controller operates the voltage converter and the power converter such that the first electrical storage device outputs power corresponding to a shortage obtained by subtracting a second output upper limit from the requested output, the second output upper limit being an upper limit of power capable of being outputted from the second electrical storage device. ([0168])
Regarding claim 8, Oyama teaches subsequent to the power pass control, execute a second priority control (Fig. 6A; [0121]);
wherein the second condition is that a first output upper limit exceeds a second condition threshold value (first usable lower limit; Fig. 14), the first output upper limit being an upper limit of power capable of being outputted from the first electrical storage device (and the SOC of B2 decreases below a certain level), ([0122]; Fig. 6B) and 
wherein the power controller executes a normal control under which the first electrical storage device is discharged in preference to the second electrical storage device ([0122]; Fig. 6B).
Regarding claim 10, Oyama teaches the power controller charges the second electrical storage device with the power outputted from the first electrical storage device under the normal control (Fig. 6B; [0122]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (2019/0299807).
Regarding independent claim 1, and dependent claims 2 and 4, Oyama teaches these claims with respect to claim 3, above.  Oyama also teaches the first electrical storage device being of a higher voltage than the second electrical storage device ([0091]).  
Oyama fails to explicitly teach the second electrical storage device having a smaller heat capacity than the first electrical storage device.  However, the Examiner takes Official Notice that it is known in the art for electrical storage devices with a lower output voltage to have a smaller heat capacity than electrical storage devices with a higher output voltage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the heat capacity of the second electrical storage device be smaller than that of the first electrical storage device, so that the low voltage battery won’t be disproportionately heated.
Regarding claim 5, Oyama teaches this claim with respect to claim 6, above.
Regarding claim 7, Oyama teaches this claim with respect to claim 8, above.
Regarding claim 9, Oyama teaches this claim with respect to claim 10, above.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: the power supply systems claimed including the specific circuit configuration and the power controller operations, and additionally the first and second coolers operating in the claimed manner with respect to the first and second conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
12-9-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836